           Case 1:20-cv-11910-IT Document 12 Filed 02/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                   )
SEAN JELEN,                                        )
                                                   )
                Plaintiff,                         )      Civil Action No.
                                                   )      20-11910-IT
          v.                                       )
FENISHA WILLIAMS, et al.,                          )
                                                   )
                Defendants.                        )
                                                   )

                                              ORDER

TALWANI, D.J.

       In light of Plaintiff’s release from prison to home confinement, the court directed Plaintiff

to file a renewed request to proceed in forma pauperis. Order [#10]. Now before the court is

Plaintiff’s Application for Leave to Proceed in Forma Pauperis [#11].

       “[O]ne must [not] be absolutely destitute to enjoy the benefit of the [in forma pauperis]

statute” and the [in forma pauperis] statute does not require an individual to “contribute ... the

last dollar they have or can get.” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339

(1948). However, “[i]n assessing an application to proceed in forma pauperis, a court may

consider the resources that the applicant has or ‘can get’ from those who ordinarily provide the

applicant with the ‘necessities of life,’ such as ‘from a spouse, parent, adult sibling or other next

friend.’” Fridman v. City of New York, 195 F. Supp. 2d 534, 537 (S.D.N.Y. 2002) (quoting

Williams v. Spencer, 455 F. Supp. 205, 208–09 (D. Md. 1978)).

       Plaintiff’s Application indicates that during the past twelve months, he has not been

employed and has not received any income from any sources. Plaintiff states further that he has

no money in cash or in any bank account. Plaintiff also states that he contributes “1400-5” to
           Case 1:20-cv-11910-IT Document 12 Filed 02/05/21 Page 2 of 2




support a dependent. Plaintiff states further that he owns two properties, valued together at

approximately $1,300,000. He has identified no stocks or financial instruments or any other

things of value that he owns, whether held in his own name or another. Plaintiff reports debts of

$1,192,000. The Application is signed under penalty of perjury. Accordingly, although it is

unclear from Plaintiff’s filing how his basic life expenses are being paid or how he is able to

support his minor child, it does appear on the record before the court that Plaintiff is indigent,

and the court is prepared to grant the application.

       The court notes, however, that as required, Plaintiff has acknowledged that a false

statement may result in a dismissal of his claims. Accordingly, to avoid any unanticipated

dismissal of his action based on any incomplete statements in his Application as to any income

or assets that he may have, the court will afford Plaintiff an opportunity to supplement his

application. If Plaintiff wishes to do so, he may file an amended application, under penalty of

perjury, by March 5, 2021. If Plaintiff files a supplement by that date, the court will consider the

pending application moot and the amended application as the operative request.

       Plaintiff may instead choose to proceed on the application as filed. If he so elects (by not

filing an amended application by March 5, 2021), the court will grant the application to proceed

in forma pauperis, and proceed with screening the complaint. However, the action will remain

subject to dismissal if the court subsequently determines that a false or incomplete statement was

made in the application.

So ordered.

                                                       /s/ Indira Talwani
                                                       United States District Judge

Dated: February 5, 2021




                                                  2
